Citation Nr: 0927997	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder, other than skin 
cancer, claimed as due to exposure to ionizing radiation, has 
been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation, has been received.  

3.  Entitlement to service connection for injured teeth, due 
to trauma, for compensation purposes.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a head injury, including dizziness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to 
August 1952, and from March 1985 to September 1985, with 
additional service in the Air National Guard and Army 
National Guard of Connecticut and the Air Force Reserve and 
Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2004 and September 2007 rating decisions.  

In the September 2004 rating decision the RO denied the 
Veteran's claim for compensation for injured teeth due to 
trauma, and found that the claims for service connection for 
skin disorder, to include squamous cell carcinomas (skin 
cancer), actinic keratosis, and arochordons, right axilla; 
prostate cancer; claimed head trauma, previously claimed as 
memory loss; and dizziness remained denied because the 
evidence submitted was not new and material.  In December 
2004, the Veteran filed notices of disagreement (NODs) with 
these denials.  A statement of the case (SOC) was issued in 
September 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2006.

In February 2007, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

In the September 2007 rating decision, the RO granted service 
connection for residuals of a head injury, including 
dizziness, and assigned an initial 10 percent rating, 
effective September 15, 2003.  The RO also granted service 
connection and assigned initial noncompensable (0 percent 
ratings) for squamous cell carcinoma, left forearm, and basal 
cell carcinoma of the right nasolabial fold, effective 
September 15, 2003 and June 7, 2007, respectively.  This 
rating decision represents a full grant of the benefits 
sought in regard to the claims for service connection for 
skin cancer, head trauma, and dizziness.  In September 2007, 
the RO issued a supplemental SOC (SSOC) continuing the 
denials of service connection for a skin disorder other than 
skin cancer, on the basis that new and material evidence had 
not been presented; found that new and material evidence had 
been presented to reopen the claim for service connection for 
prostate cancer, but denied the claim on the merits; and 
continued the denial of the claim for service connection for 
injured teeth due to trauma.  

In February 2008, the Veteran filed a NOD with the initial 
rating assigned for residuals of head injury, including 
dizziness.  A SOC was issued in August 2008, and the Veteran 
filed a substantive appeal (via a VA Form 9) in August 2008.

In November 2008, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
residuals of head injury, including dizziness, the Board has 
characterized this issue on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

As noted above, in the September 2007 SSOC, the RO addressed 
the claim for service connection for prostate cancer on the 
merits.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized this matter on appeal as reflected on the title 
page.  

The Board has also considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for skin disorders and for prostate 
cancer.  There were diagnoses of skin disorders other than 
skin cancer and prostate caner at the time of the previous 
final denials of the claims for service connection for these 
conditions.  As such, the diagnoses of skin disorders other 
than skin cancer and prostate cancer since those denials 
cannot constitute different diagnosed diseases or injuries.  
Therefore, new and material evidence is required to reopen 
these claims.  

The Board notes that, in his October 2006 Form 9, the Veteran 
checked the box indicating that he wanted a hearing before a 
Veterans Law Judge at the RO; however, he scratched out that 
request, initialed the change and, instead, indicated in an 
Appeal Hearing Options Election Form that he wanted a local 
hearing with a DRO which, as noted above, was held in 
February 2007.  Thereafter, in October 2007, in response to 
the September 2007 SSOC, the Veteran filed a VA Form 9 in 
which he checked the box indicating that he wanted a hearing 
before a Veterans Law Judge at the RO.  However, in his 
August 2008 Form 9, he indicated that he did not want a Board 
hearing.  The Board finds that the August 2008 Form 9 
withdraws any earlier Board hearing request.  

The Board also notes that, in October and December 2008, 
after certification of the appeal to the Board, the Veteran 
submitted additional evidence, specifically, VA treatment 
records, evidence regarding dates of service, and copies of 
service treatment records from his first period of active 
duty.  In her June 2009 Informal Hearing Presentation, the 
Veteran's representative waived initial RO consideration of 
the evidence.  This evidence is accepted for inclusion in the 
record on appeal. See 38 C.F.R. § 20.1304 (2008).

The Board also acknowledges that the Veteran was previously 
represented by AMVETS, as reflected in a November 1997 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative).  In February 2008, the Veteran 
submitted a VA Form 21-22, appointing the Disabled American 
Veterans (DAV) as his representative.  The Board recognizes 
the change in representation.

The Board's decision on the matter of service connection for 
injured teeth, due to trauma, for compensation purposes, is 
set forth below.  The remaining claims listed on the title 
page are addressed in the remand following the order; these 
matters are being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  The RO will 
notify the Veteran when further action, on his part, is 
required.  

As a final preliminary matter, the Board notes that, in the 
September 2004 rating decision, the September 2006 SOC, and 
the September 2007 SSOC, the RO addressed the claim of 
service connection for injured teeth due to trauma for 
compensation purposes.  During the February 2007 hearing, the 
Veteran asserted that he is seeking entitlement to service 
connection for injured teeth due to trauma, for treatment 
purposes.  Specifically, he stated that he had previously 
received VA dental treatment, but his treatment was 
terminated.  His representative reiterated the request for VA 
outpatient dental treatment in the August 2008 statement in 
lieu of VA Form 646 and the June 2009 IHP.  The RO has 
advised the Veteran that service connection for VA outpatient 
dental treatment for teeth numbered 2, 3, 4, 6, 14, 15, 19, 
20, and 21 was previously granted, and he should contact the 
nearest dental clinic in regard to treatment.  See September 
2004 Rating Decision and September 2006 SOC.  The record does 
not reflect that the Veteran's recent claim for outpatient 
dental treatment has been adjudicated by the RO or the VA 
Medical Center (VAMC).  As such, the claim for service 
connection for injured teeth, due to trauma, for VA 
outpatient dental treatment is not properly before the Board, 
and is thus referred to the RO for appropriate action.  

Additionally, in a December 2006 statement, the Veteran 
reported that he had eye damage due to his duties with 
special testing of atomic weapons in 1951.  The claim for 
service connection for eye damage, due to exposure to 
ionizing radiation, has not been adjudicated by the RO.  As 
such, this matter is also not properly before the Board, and 
is thus also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The competent evidence does not establish that the 
Veteran has a dental disorder for which service-connected 
compensation may be granted.


CONCLUSION OF LAW

The criteria for service connection for injured teeth, due to 
trauma, for compensation purposes, are not met.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the September 2006 SOC advised the 
Veteran that the evidence did not show a current, chronic 
qualifying dental condition related to service which was 
subject to compensation, and included citation to 38 C.F.R. 
§ 4.150.  Moreover, the Veteran has been afforded the 
opportunity to present evidence and argument with respect to 
the claim for service connection for injured teeth, due to 
trauma, for compensation purposes, to include during the 
February 2007 hearing. The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran. As explained below, the claim for service 
connection for injured teeth due to trauma lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The Veteran contends that he suffered a head injury in 
service, and that he is entitled to service connection for 
injured teeth.  During the February 2007 hearing, he 
testified that he has crooked teeth as a result of that 
injury.   

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, loss of the 
maxilla, nonunion or malunion of the maxilla, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the pertinent evidence in light of the above, the 
Board finds that the Veteran does not have a compensable 
dental disability.  Service treatment records from the 
Veteran's first period of service reflect that he was missing 
teeth numbers 8, 15, and 16 on the right and teeth numbers 8 
and 16 on the left on enlistment examination in November 
1948.  Mild malocclusion was noted.  In September 1949, the 
Veteran was treated for a laceration of the lower lip caused 
by biting himself when a car hood fell on his head.  Despite 
the evidence of this in-service head injury, there is no 
record of any injury sustained to the teeth themselves.  An 
August 1950 record of dental treatment indicates the same 
missing teeth, and described teeth numbers 5, 6, 7, and 14 on 
the right, and 6, 7, 13, 14, and 15 on the left as restorable 
carious teeth.  On separation examination in July 1952, teeth 
numbers 1, 16, 17, and 32 were noted as missing (consistent 
with the report on enlistment examination in November 1948).  
Teeth numbers 2, 4, and 13 were described as restorable, and 
there were no additional dental defects or diseases noted.  A 
dental record dated in September 1952 reflects that teeth 
numbers 1, 16, and 17 were impacted.  Teeth numbers 2, 3, 4, 
14, 15, 18, 19, 20, and 31 had fillings.  Tooth number 30 was 
missing, and all other teeth were described as normal.  

A November 1952 dental rating sheet indicates that service 
connection was granted for teeth numbers 2, 3, 4, 6, 14, 15, 
19, 20, and 31.  

Post-service records of VA treatment reflect that the Veteran 
received treatment for chronic gingivitis in September 2001.  
The following month, the Veteran was treated for dental 
caries.  In February 2002, the Veteran again received 
treatment for chronic gingivitis.  In July 2002, the Veteran 
was treated for unspecified dental caries.  He presented with 
a palatal cusp fractured.  The old amalgam was removed and a 
bonded amalgam was placed.  In September 2002, the Veteran 
again received dental treatment for chronic gingivitis.  

In his December 2004 NOD, the Veteran stated that he suffered 
an injury to his teeth in September 1949, adding that he had 
severe lacerations and loose teeth.  He stated that his 
service injury had left him with permanent damage of crooked 
teeth, affecting his general appearance.  During the February 
2007 hearing, the Veteran reiterated that his in-service head 
injury resulted in a dental problem, specifically, crooked 
teeth.  He testified that his teeth were straight when he 
entered service in 1948, but his injury loosened them.  

The foregoing reflects medical evidence of dental caries and 
chronic gingivitis.  The Board notes that gingivitis is a 
form of periodontal disease.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 691 (28th ed. 1994).  

As noted above, treatable carious teeth and periodontal 
disease may be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381.  Moreover, despite the 
evidence of a head injury in service, there is simply no 
competent medical evidence of loss of teeth due to loss of 
substance of the body of the maxilla or mandible due to bone 
loss through trauma.  Rather, on separation examination in 
July 1952, no dental defects were noted.  

There is simply no competent medical evidence, nor does the 
Veteran assert, that he has any current dental disorder for 
which compensation is payable.  See 38 C.F.R. § 4.150.  
Rather, the Veteran has asserted that his current dental 
condition consists of crooked teeth.  Based on the foregoing, 
the Board concludes that there is no basis under the law for 
the award of service-connected VA disability compensation for 
the Veteran's current dental condition, identified in the 
medical evidence as dental caries and chronic gingivitis and 
described by the Veteran as crooked teeth.  Such conditions 
are not eligible for VA compensation and do not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150.  Under these circumstances, the Board must 
deny the claim for service connection for injured teeth, due 
to trauma, for compensation purposes, as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for injured teeth, due to trauma, for 
compensation purposes, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

Regarding the claim for an initial rating in excess of 10 
percent for residuals of head injury, including dizziness, 
this disability is rated as 10 percent disabling under 
Diagnostic Code 8045.  Diagnostic Code 8045 evaluates brain 
disease due to trauma, and states that purely subjective 
complaints such as dizziness, recognized as symptomatic of 
brain trauma are rated 10 percent under Diagnostic Code 9304, 
applicable to dementia due to brain trauma.  This 10 percent 
rating will not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board notes that the Veteran last underwent VA evaluation 
of his service-connected residuals of head injury, including 
dizziness in October 2007.  The examiner noted that the 
Veteran had no neurological deficit except for memory loss, 
and commented that no supporting documentation of multi-
infarct dementia was available.  Despite this statement, the 
examination report includes a copy of August 2004 VA 
neuropsychological testing, the results of which were 
consistent with an early dementia, most probably on a 
cerebrovascular basis.  The diagnosis was that traumatic 
brain injury (TBI) had recently been linked to dementia, and 
the examiner opined that it was at least as likely as not 
that the Veteran's memory loss was a result of TBI in the 
past.  The examiner added that the Veteran's condition had 
stabilized, and no neurological deficits were noted except 
for memory loss.  

It is not clear from the examiner's statement that there was 
no supporting documentation of multi-infarct dementia 
available at that evaluation, whether the examiner was 
indicating that there was no evidence of multi-infarct 
dementia on the date of that examination, or whether review 
of the claims file did not support a diagnosis of multi-
infarct dementia.  In this regard, the Board points out that 
the August 2004 VA neuropsychological testing included 
results consistent with early dementia, most likely on a 
cerebrovascular basis, and a February 2006 record of VA 
treatment includes an assessment of vascular dementia.  
Vascular dementia is synonymous with multi-infarct dementia.  
See STEDMAN'S MEDICAL DICTIONARY 471 (27th ed. 2000).  

Moreover, the VA examiner herself noted in her diagnosis that 
TBI had recently been linked to dementia.  It is not clear 
from this statement whether the Veteran's injury had been 
linked to dementia, or whether TBI, generally, had been 
linked to dementia.  The Board finds that clarification of 
these points would be helpful in evaluating this disability.  
Additionally, in her June 2009 IHP, the Veteran's 
representative noted that the Veteran stated his symptoms in 
regard to his service-connected head injury had worsened.  

To ensure that the record reflects the current severity of 
the Veteran's service-connected residuals of a head injury, 
including dizziness, the Board finds that a more 
contemporaneous examination, responsive to the pertinent 
rating criteria, is needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Further, the Board notes that records of VA treatment reflect 
that the Veteran sustained a head injury in April 2003, when 
he was hit in the head with a large elastic cord.  Hence, on 
remand the examiner should opine as to whether is possible to 
separate the symptoms and/or degree of impairment due to the 
Veteran's service-connected disability from residuals of his 
post-service head injury.  The Board emphasizes that where it 
is not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination without good cause, may 
result in a denial of the claim for a higher initial rating 
(as the original claim will be adjudicated on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes outpatient treatment records from the 
Newington VAMC dated from November 1974 to August 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain records 
of treatment pertinent to any of the claims remaining on 
appeal, from the Newington VAMC, since August 2008, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

In regard to the request to reopen the claim for service 
connection for prostate cancer, the record also reflects that 
pertinent, identified private medical records have not been 
obtained.  In his October 2007 Form 9, the Veteran indicated 
that, in regard to his prostate cancer, a VA urologist, Dr. 
Walker, had opined that, if the Veteran's radiation exposure 
was enough to cause his skin problems, then the rest of his 
body was at risk for the same conditions.  The Veteran added 
that he had engaged an outside specialist, Dr. Kenneth 
Leopold, Radiation Oncologist at the Gray Cancer Center at 
Hartford Hospital, for a second opinion regarding his 
prostate cancer, and that his opinions paralleled those of 
Dr. Walker.  The Board notes that review of the December 2006 
record of treatment from Dr. Walker does not include any 
opinon regarding etiology of prostate cancer; however, the 
Veteran's statement regarding the opinion from Dr. Leopold 
indicates that records of treatment from this provider may be 
pertinent to the request to reopen the claim for service 
connection for prostate cancer.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for prostate cancer from Dr. Leopold.  If 
current authorization to obtain these records is required, 
the RO should request that the Veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

Pertinent to the claim for service connection for a skin 
disorder other than skin cancer, review of the claims file 
reveals that there may be outstanding pertinent service 
treatment records.  In this regard, as noted in the 
introduction, the Veteran served on active duty from November 
1948 to August 1952 and from March 1985 to September 1985, 
with additional service in the Air National Guard and Army 
National Guard of Connecticut, and the Air Force Reserve and 
Army Reserve.  However, the only service treatment records 
currently associated with the claims file are from the 
Veteran's first period of active duty.  

In obtaining records in the custody of a Federal department 
or agency, VA will make as many requests as are necessary to 
obtain relevant records, and VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

If VA is unable to obtain the records, the veteran should be 
notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to 
obtain, the efforts that VA made in attempting to obtain the 
records, and any further action VA would take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).  

Hence, the RO should attempt to obtain all outstanding 
service treatment records.  The RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would 
be futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2008).  
If no records are available, that fact should be documented, 
in writing, in the record, and the Veteran should be provided 
notice of that fact.

The Board also finds that further notification action 
regarding the claims remaining on appeal is warranted.  

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board further notes 
that proper notice under Kent describes "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  See Kent, 20 Vet. 
App. at 10.  

In this case, in a September 2003 letter, the RO, inter alia, 
informed the Veteran that he had been previously denied 
service connection for prostate cancer in rating decisions of 
which he was notified in April 1996 and March 2001.  The RO 
also informed the Veteran that he had been previously denied 
service connection for skin cancer in rating decisions of 
which he was notified in November 1979 and March 2001.  The 
RO advised him that the previous denials were final and that, 
in order to reopen his claims, he would have to submit new 
and material evidence.  The letter included the definition of 
new and material evidence.  Despite the foregoing, this 
letter did not advise the Veteran of the information and 
evidence necessary to substantiate the underlying claims for 
service connection, as required by Kent.  

Additionally, while, in his September 2003 claim, the Veteran 
indicated that he was seeking service connection for skin 
cancer, as noted in the introduction, service connection for 
squamous cell carcinoma and basal cell carcinoma was granted 
in the September 2007 rating decision.  The issue currently 
on appeal is whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a skin disorder other than skin cancer, claimed as due to 
exposure to ionizing radiation.  The claim for service 
connection for a skin disorder due to radiation was initially 
denied in a November 1979 rating decision.  In a July 1993 
rating decision, the RO again denied service connection for a 
skin conditions, specifically actinic keratosis and 
acrochordons of the right axilla, due to exposure to ionizing 
radiation.  The Veteran was notified of this denial by letter 
in December 1993.  Therefore, the Veteran has not been 
provided notice of the date of the previous final denial of 
the claim for service connection for a skin disorder other 
than skin cancer.  

Moreover, the RO has not provided notice to the Veteran 
regarding the reasons for the previous final denials of his 
claims for service connection for a skin disorder other than 
skin cancer and prostate cancer.

As there is no indication that the RO considered the bases 
for the denials in the last final prior denials of the claims 
for service connection for a skin disorder other than skin 
cancer, the July 1993 rating decision, and the claim for 
service connection for prostate cancer, a February 2001 
rating decision, and then provided the Veteran with 
specifically tailored notice explaining what was needed to 
reopen the claims for service connection in light of the 
prior deficiency(ies) in the claims, the Board finds that a 
remand of these claims is necessary for full compliance with 
the VCAA's notice requirements.  The Board emphasizes that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

In regard to the claim for an initial rating in excess of 10 
percent for residuals of head injury, including dizziness, 
the Veteran has not been furnished a letter providing notice 
of the evidence needed to support his claim for an initial 
rating in excess of 10 percent for residuals of head injury, 
including dizziness.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary reopen the claims for 
service connection for a skin disorder other than skin 
cancer, and for prostate cancer, each claimed as due to 
exposure to ionizing radiation.  The RO should also advise 
the Veteran of the evidence necessary to substantiate the 
claim for an initial rating in excess of 10 percent for 
residuals of head injury, including dizziness, and give him 
another opportunity to present information and/or evidence 
pertinent to the claims remaining on appeal.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claim for a higher 
initial rating for residuals of a head injury, including 
dizziness, should include consideration of whether "staged 
rating" (assignment of different ratings for different 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above), is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should contact the National 
Personnel Records Center (NPRC) (and any 
other appropriate source) to request all 
outstanding service treatment records.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken

2.  The RO should obtain from the 
Newington VAMC all records of evaluation 
and/or treatment pertinent to any of the 
claims remaining on appeal, since August 
2008.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish to the Veteran 
a VCAA-compliant notice letter regarding 
the claims remaining on appeal.  This 
letter must explain the information and 
evidence needed to reopen the claim for 
service connection for a skin disorder 
other than skin cancer, claimed as due to 
exposure to ionizing radiation (in light 
of the basis(es) for the prior denial of 
the claim in the July 1993 rating 
decision); the information and evidence 
needed to reopen the claim for service 
connection for prostate cancer, claimed 
as due to exposure to ionizing radiation 
(in light of the basis(es) for the prior 
denial of the claim in the February 2001 
rating decision) as well as what is 
needed to establish the underlying claims 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denials of the claim, as 
required by Kent (cited to above).  

In its letter, the RO should also explain 
how to establish entitlement to an 
initial rating in excess of 10 percent 
for residuals of head injury, including 
dizziness, as well as explain the 
evidence that will be obtained by VA and 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims remaining on appeal.  If 
current authorization is required to 
obtain outstanding treatment records from 
Dr. Leopold (identified above), the RO 
should specifically request that the 
Veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from this provider, 
and a copy of such authorization should 
be associated with the claims file.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Leopold (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should specifically 
identify all neurological manifestations 
directly attributable to the service-
connected head injury, and should 
specifically comment as to whether the 
Veteran suffers from multi- infarct 
dementia due to his service-connected 
head injury.  The physician should 
consider and address the August 2004 
neuropsychological testing results and 
the February 2006 assessment of vascular 
dementia.  

The physician should also offer comment 
as to whether it is possible to 
distinguish the symptoms and effects of 
the Veteran's service-connected residuals 
of head injury, from those attributable 
to any post-service head injury 
(specifically, the documented head injury 
in April 2003).  If it is not medically 
possible to do so, the examiner should 
clearly so state, indicating that the 
above-noted findings are indicative of 
the Veteran's overall impairment 
associated with his service-connected 
residuals of head injury.

6.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for a 
higher initial rating for residuals of a 
head injury, including dizziness, should 
include consideration of whether "staged 
rating" (assignment of different ratings 
for different periods of time, based on 
the facts found), pursuant to Fenderson 
(cited to above), is warranted.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is, again, 
reminded that this appeal has been advanced on the Board' 
docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


